Citation Nr: 0501751	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent evaluations for tinnitus 
for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from October 1967 to June 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision letter of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which confirmed and continued a 10 
percent evaluation for tinnitus.


FINDING OF FACT

As a matter of law, separate 10 percent evaluations are not 
assignable for tinnitus.


CONCLUSION OF LAW

The claim of entitlement to separate compensable ratings for 
tinnitus for each ear is without legal merit.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.87, 
Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002). VA has since promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

VAOPGCPREC 2-03 and 68 Fed. Reg. 25822, 25823 (2003) dictate 
the outcome of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating the claim on appeal, the VCAA is 
not for application.  See Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

The veteran was diagnosed with bilateral tinnitus, which is 
recurrent.  Service connection for this disability was 
established in an August 2000 rating decision.  A 10 percent 
evaluation was assigned, effective May 4, 2000.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  38 
C.F.R. § 4.84, Diagnostic Code 6260.

In a November 2003 statement, the veteran's representative 
argued that allowance of separate ratings for tinnitus is 
centered on the application of the provision of 38 C.F.R. § 
4.25(b), which states that except as otherwise provided, 
disabilities arising from a single disease entity are to be 
rated separately as are all other disabling conditions, if 
any. The representative argues that since the veteran's claim 
for separate ratings was filed prior to the promulgation of a 
new regulation change to the rating schedule that specifies 
that only a single evaluation may be assigned for recurrent 
tinnitus, the regulation in force at the time of filing is 
properly applicable to the veteran's claim.

In a May 2003 precedent opinion, the VA General Counsel held 
that the current Diagnostic Code 6260, as well as Diagnostic 
Code 6260 as in effect prior to the amendment on June 10, 
1999, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head and concluded that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  VAOPGCPREC 2-03.  Further, effective June 13, 2003, VA 
amended Diagnostic Code 6260 with a note stating that only a 
single evaluation is to be assigned for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears or in 
the head.  See 68 Fed. Reg. 25822, 25823 (2003).

In view of the foregoing, separate evaluations are not 
warranted for each ear, as legal authority in explicit terms 
precludes such separate evaluations.  As a result of the 
General Counsel's holding in its May 2003 opinion, the Board 
is precluded from granting separate evaluations for each ear 
affected by tinnitus, as precedent opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

Appeals where the law and not the evidence is dispositive are 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, the law mandates that no 
more than a 10 percent schedular evaluation may be assigned 
for bilateral tinnitus.


ORDER

Separate 10 percent evaluations for each ear for tinnitus are 
denied.



                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


